DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 14, and 15 are objected to because of the following informalities.
Regarding claim 6, the phrase “item passive information” appears to be missing a preposition. It is recommended that the phrase be amended to “item of passive information”.
Regarding claim 14, the phrase “second piece passive information” appears to be missing a preposition. It is recommended that the phrase be amended to “second piece of passive information”. (But note rejection of claim 14 under 35 USC 112(b).)
Regarding claim 14, the limitation “third piece of passive information” uses the term “piece” rather than the term “item” used in the similar limitations “first item” and “second item” of the parent claim. It is recommended for consistency and clarity that the term “piece” be replaced by “item”.
Regarding claim 15, the limitation “piece of the passive information” uses the term “piece” rather than the term “item” used in the similar limitations “first item” and “second item” of the parent claim. It is recommended for consistency and clarity that the term “piece” be replaced by “item”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 14 contain new matter.
Regarding claim 6, the limitation “the third item of passive information corresponding to an event to occur before the second item passive information” [sic] includes third items that occur after the first item and third items that occur before the first item. However, the original specification does not support third items that occur before the first item being located in a third region that is above the second region. Therefore, the claim contains new matter.
Regarding claim 14, the limitation “the third piece of passive information corresponding to an event to occur before the second piece passive information” [sic] includes third pieces that occur after the first item and third pieces that occur before the first item. However, the original specification does not support third pieces that occur before the first item being located in a third region that is above the second region. Therefore, the claim contains new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is not clear if the term “second piece” corresponds to the term “second item” in the parent claim or if it refers to a different element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
If a rationale for combination of references is not expressly stated, it should be presumed to be the same as that stated for a prior combination of the same references.
Citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070194902 A1 (“Blanco”) in view of US 2007/0225902 A1 (“Gretton”).
Regarding claim 1, Blanco teaches a controller device (Figs. 1, 2), comprising:
control circuitry ([20]-[27]; Figs. 1, 2) configured to
control a display ([20]-[27]; Figs. 1, 2) to display various types of information in a first region of a visible light transmission member of a mobile object ([35]; Figs. 3A-L), the various types of information including speed information of the mobile object (element 310),
control the display to display a first item of passive information in a second region of the visible light transmission member above the first region (Figs. 1, 2, Fig. 3A-L at 306 or 308),
control the display to display a second item of passive information in a third region of the visible light transmission member above the second region (Figs. 1, 2, Fig. 3A-L at 304 or 306), wherein
the visible light transmission member transmits light so that a user sees an area ahead of the mobile object ([35]), and
the first item of passive information and the second item of passive information are displayed to the user over sight of the area ahead of the mobile object (Figs. 1, 2, Fig. 3A-L at 304, 306, 308).
Blanco does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region. However, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the display above a second region. (Figs. 7, 8B). The suggestion to modify the teaching of Blanco by the teaching of Gretton is present as Blanco teaches providing various driver information as passive information via the windshield display (including to control the display to display a second item of passive information in a third region of the visible light transmission member above the second region), and Gretton teaches displaying road information as passive information. The motivation is to provide information to a driver in an intuitive manner. Thus, before the effective filing date of the current application, the combination of Blanco and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation to, when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region.
Regarding claim 2, Gretton further teaches displaying the passive information at a prescribed timing ([64]). Thus, before the effective filing date of the current application, the combination of Blanco and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the control circuitry is further configured to control the display to display items of the passive information at a prescribed timing.
Regarding claim 4, Gretton further teaches wherein the passive information is security information (Figs. 7, 8B: the roadwork, traffic, and accident information arranged in the left column may be considered security information).
Regarding claim 8, Blanco teaches a method of displaying an image (Abstract), the method comprising:
displaying various types of information in a first region of a visible light transmission member of a mobile object ([35]; Figs. 3A-L), the various types of information including speed information of the mobile object (element 310),
displaying a first item of passive information in a second region of the visible light transmission member above the first region (Figs. 1, 2, Fig. 3A-L at 306 or 308),
displaying a second item of passive information in a third region of the visible light transmission member above the second region (Figs. 1, 2, Fig. 3A-L at 304 or 306), wherein
the visible light transmission member transmits light so that a user sees an area ahead of the mobile object ([35]), and
the first item of passive information and the second item of passive information are displayed to the user over sight of the area ahead of the mobile object (Figs. 1, 2, Fig. 3A-L at 304, 306, 308).
Blanco does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region. However, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the display above a second region. (Figs. 7, 8B). The suggestion to modify the teaching of Blanco by the teaching of Gretton is present as Blanco teaches providing various driver information as passive information via the windshield display (including to control the display to display a second item of passive information in a third region of the visible light transmission member above the second region), and Gretton teaches displaying road information as passive information. The motivation is to provide information to a driver in an intuitive manner. Thus, before the effective filing date of the current application, the combination of Blanco and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation of when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region.
Regarding claim 9, Blanco teaches a non-transitory computer-readable recording medium storing computer executable instructions which, when executed by circuitry, cause the circuitry to perform a method ([17]-[27]; Figs. 1, 2) comprising:
displaying various types of information in a first region of a visible light transmission member of a mobile object ([35]; Figs. 3A-L), the various types of information including speed information of the mobile object (element 310),
displaying a first item of passive information in a second region of the visible light transmission member above the first region (Figs. 1, 2, Fig. 3A-L at 306 or 308),
displaying a second item of passive information in a third region of the visible light transmission member above the second region (Figs. 1, 2, Fig. 3A-L at 304 or 306), wherein
the visible light transmission member transmits light so that a user sees an area ahead of the mobile object ([35]), and
the first item of passive information and the second item of passive information are displayed to the user over sight of the area ahead of the mobile object (Figs. 1, 2, Fig. 3A-L at 304, 306, 308).
Blanco does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region. However, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the display above a second region. (Figs. 7, 8B). The suggestion to modify the teaching of Blanco by the teaching of Gretton is present as Blanco teaches providing various driver information as passive information via the windshield display (including to control the display to display a second item of passive information in a third region of the visible light transmission member above the second region), and Gretton teaches displaying road information as passive information. The motivation is to provide information to a driver in an intuitive manner. Thus, before the effective filing date of the current application, the combination of Blanco and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation of when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region.
Regarding claim 10, Gretton further teaches displaying the passive information at a prescribed timing ([64]). Thus, before the effective filing date of the current application, the combination of Blanco and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the control circuitry is further configured to control the display to display items of the passive information at a prescribed timing.
Regarding claim 12, Gretton further teaches wherein the passive information is security information (Figs. 7, 8B: the roadwork, traffic, and accident information arranged in the left column may be considered security information).
Regarding claim 17, Blanco further teaches wherein the control circuitry is further configured to control the display to display an item of active information ([39]: display element may be manually selected). Blanco does not expressly teach wherein the control circuitry is further configured to control the display to display an item of active information in the first region. However, Blanco does teach displaying items of information in the first region, as explained regarding claim 1. Blanco’s teaching of possible manual activation is not limited to any particular region, and Blanco teaches that various configurations are possible. The motivation to combine these teachings of Blanco is to provide the user with greater input control, at least in certain situations. Therefore, the various teachings of Blanco render obvious, to one of ordinary skill in the art, wherein the control circuitry is further configured to control the display to display an item of active information in the first region.
Regarding claim 18, Blanco further teaches wherein the control circuitry is further configured to control the display to display items of passive information in the first region and in the second region ([35]-[36]; Figs. 1, 2, Fig. 3A-L at 306 or 308).
Claims 1, 3, 5-6, 8, 11, 13-14, and 19 are rejected, claims 1 and 9 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 20070194902 A1 (“Blanco”) in view of US 2003/0154022 A1 (“Tanabe”) and US 2007/0225902 A1 (“Gretton”).
Regarding claim 1, Blanco teaches a controller device (Figs. 1, 2), comprising:
control circuitry ([20]-[27]; Figs. 1, 2) configured to
control a display ([20]-[27]; Figs. 1, 2) to display various types of information in a first region of a visible light transmission member of a mobile object ([35]; Figs. 3A-L), the various types of information including speed information of the mobile object (element 310),
control the display to display a first item of passive information in a second region of the visible light transmission member above the first region (Figs. 1, 2, Fig. 3A-L at 306 or 308),
control the display to display a second item of passive information in a third region of the visible light transmission member above the second region (Figs. 1, 2, Fig. 3A-L at 304 or 306), wherein
the visible light transmission member transmits light so that a user sees an area ahead of the mobile object ([35]), and
the first item of passive information and the second item of passive information are displayed to the user over sight of the area ahead of the mobile object (Figs. 1, 2, Fig. 3A-L at 304, 306, 308).
Blanco does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region. However, Tanabe teaches when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member vertically related to the second region. (Fig. 3). The suggestion to modify the teaching of Blanco by the teaching of Tanabe is present as both teach displaying route navigation information (Blanco Figs. 3A-L). The motivation is to present information to a user.
Tanabe does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region. However, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region (Figs. 7, 8B). The suggestion to apply this teaching of Gretton to the combination of Blanco and Tanabe is present because Tanabe shows a triangle icon on the lower side of the plurality of items of information, which suggests that the items are arranged with later times arranged farther upward from the icon (Fig. 3). This is analogous to the arrangement taught by Gretton, which shows later items higher up on screen, father away from an arrow icon that symbolizes current location. In addition, all of these teachings relate to driver navigation. The motivation is to arrange information in an intuitive manner for the driver.
Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation to, when a second item of passive information is to be used by an operator later than the first item of passive information, control the display to display the second item of passive information in a third region of the visible light transmission member above the second region.
Regarding claim 3, Tanabe further teaches wherein the passive information is route navigation information (Fig. 3). Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the passive information is route navigation information.
Regarding claim 5, Tanabe further teaches wherein the second item of passive information is route information to a destination (Fig. 3). Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the second item of passive information is route information to a destination.
Regarding claim 6, Tanabe further teaches wherein the display is further configured to control the display to display a third item of passive information on a side of the second item closer to the first item, the third item of passive information corresponding to an event to occur before the second item of passive information (but after the first item) (Fig. 3). As explained above, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, to control the display to display the second item of passive information in a third region of the visible light transmission member above the second region (Figs. 7, 8B). Similarly, Gretton teaches that when a third item of passive information is to be used by an operator before than the second item of passive information (but after the first item), to control the display to display the second item of passive information above the third item, where both items may be considered to be in the third region, above the second region. The rationale for combination these references with Blanco is explained above. Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the control circuitry is further configured to control the display to display a third item of passive information in the third region, the third item of passive information corresponding to an event to occur before the second item of passive information.
Regarding claim 8, Blanco teaches a method of displaying an image (Abstract), the method comprising:
displaying various types of information in a first region of a visible light transmission member of a mobile object ([35]; Figs. 3A-L), the various types of information including speed information of the mobile object (element 310),
displaying a first item of passive information in a second region of the visible light transmission member above the first region (Figs. 1, 2, Fig. 3A-L at 306 or 308),
displaying a second item of passive information in a third region of the visible light transmission member above the second region (Figs. 1, 2, Fig. 3A-L at 304 or 306), wherein
the visible light transmission member transmits light so that a user sees an area ahead of the mobile object ([35]), and
the first item of passive information and the second item of passive information are displayed to the user over sight of the area ahead of the mobile object (Figs. 1, 2, Fig. 3A-L at 304, 306, 308).
Blanco does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region. However, Tanabe teaches when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member vertically related to the second region. (Fig. 3). The suggestion to modify the teaching of Blanco by the teaching of Tanabe is present as both teach displaying route navigation information (Blanco Figs. 3A-L). The motivation is to present information to a user.
Tanabe does not expressly teach when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region. However, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region (Figs. 7, 8B). The suggestion to apply this teaching of Gretton to the combination of Blanco and Tanabe is present because Tanabe shows a triangle icon on the lower side of the plurality of items of information, which suggests that the items are arranged with later times arranged farther upward from the icon (Fig. 3). This is analogous to the arrangement taught by Gretton, which shows later items higher up on screen, father away from an arrow icon that symbolizes current location. In addition, all of these teachings relate to driver navigation. The motivation is to arrange information in an intuitive manner for the driver.
Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation to, when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region.
Regarding claim 11, Tanabe further teaches wherein the passive information is route navigation information (Fig. 3). Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the passive information is route navigation information.
Regarding claim 13, Tanabe further teaches wherein the second item of passive information is route information to a destination (Fig. 3). Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the second item of passive information is route information to a destination.
Regarding claim 14, Tanabe further teaches displaying a third item of passive information on a side of the second item closer to the first item, the third item of passive information corresponding to an event to occur before the second item of passive information (but after the first item) (Fig. 3). As explained above, Gretton teaches when a second item of passive information is to be used by an operator later than the first item of passive information, displaying the second item of passive information in a third region of the visible light transmission member above the second region (Figs. 7, 8B). Similarly, Gretton teaches that when a third item of passive information is to be used by an operator before than the second item of passive information (but after the first item), displaying the second item of passive information above the third item, where both items may be considered to be in the third region, above the second region. The rationale for combination of these references with Blanco is explained above. Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation displaying a third piece of passive information in the third region, the third item of passive information corresponding to an event to occur before the second item of passive information.
Regarding claim 19, Blanco teaches control circuitry ([20]-[27]; Figs. 1, 2). Blanco ([35]-[36]; Figs. 1, 2, Fig. 3A-L at 306 or 308) and Tanabe (Figs. 7, 8B) both teach displaying a plurality of times of information as passive information. Tanabe further teaches to control the display to display at least one item of the plurality of items of information on a side of the second item farther from the first item (Figs. 7, 8B). When applied to the teaching of Blanco, this is equivalent to an upper area of the visible light transmission member above the third region. The rationale for combination of these references is explained above. Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, and Gretton would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the control circuitry is further configured to, in a case that a plurality of items of information are displayed as passive information, control the display to display at least one item of the plurality of items of information in an upper area of the visible light transmission member above the third region.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070194902 A1 (“Blanco”) in view of US 2003/0154022 A1 (“Tanabe”) and US 2007/0225902 A1 (“Gretton”) as applied to claims 1 and 8 above, and further in view of US 2015/0291033 A1 (“Restauri”).
Regarding claim 7, Blanco does not expressly teach wherein when security information is to be displayed while route navigation information is displayed as an item of the passive information, the control circuitry is further configured to control the display to hide the route navigation information from view, and display the security information. However, Restauri teaches when security information for driving is to be displayed while lower priority information is displayed as an item of the passive information, the controller controls the display to hide the lower priority information from view and display the security information for driving ([13]; Fig. 3). The suggestion to modify the teaching of Blanco by the teaching of Restauri is present because both teach presenting information on a vehicle HUD. The suggestion to modify the teaching of Tanabe by the teaching of Restauri is present as both teach displaying information related to driving a vehicle. The motivation is to emphasize critical information to the driver. Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, Gretton, and Restauri would have rendered obvious to one of ordinary skill in the art, the limitation wherein when security information is to be displayed while route navigation information is displayed as an item of the passive information, the control circuitry is further configured to control the display to hide the route navigation information from view and display the security information.
Regarding claim 15, Blanco does not expressly teach when security information is to be displayed while route navigation information is displayed as a piece of the passive information, hiding the route navigation information from view, and displaying the security information. However, Restauri teaches when security information for driving is to be displayed while lower priority information is displayed as an item of the passive information, hiding the lower priority information from view and displaying the security information for driving ([13]; Fig. 3). The suggestion to modify the teaching of Blanco by the teaching of Restauri is present because both teach presenting information on a vehicle HUD. The suggestion to modify the teaching of Tanabe by the teaching of Restauri is present as both teach displaying information related to driving a vehicle. The motivation is to emphasize critical information to the driver. Thus, before the effective filing date of the current application, the combination of Blanco, Tanabe, Gretton, and Restauri would have rendered obvious to one of ordinary skill in the art, the limitation when security information is to be displayed while route navigation information is displayed as a piece of the passive information, hiding the route navigation information from view and displaying the security information.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692